(\

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION
STEWART PERSINGER,
Petitioner,
-vs- Case No. 8:17-cv-451-T-02CPT
SECRETARY, DEPARTMENT
OF CORRECTIONS,
Respondent.
/
Mli

Before the court are several motions filed by Mr. Persinger (Dkts. 43, 44, 47, 49, 50, 51 , 52,
57, 59, 60, 63).

I. Ob j ection and Request for Further Consideration for Ruling and Decision on Petition (Dkt.
43)

Mr. Persinger moves the court to expedite a ruling on his amended habeas petition. Upon
consideration, the motion Will be denied .for the same reasons expressed in the court’s prior orders
denying Mr. Persing`er’s previous motions to expedite (see Dkts. 38, 42).

II. Motion to Compel Summary Ruling in Favor of the I-‘etitioner (Dkt. 44)

Mr. Persinger moves the court to enter judgment in his favor. Tb.e motion will be denied
without prejudice to a final disposition of his amended habeas petition on full review. _
III. Motions for Injunctive Order and Relief (Dkts. 47 and 51)

Mr. Persinger moves the court to issue an injunction directing the Florida Department of
Corrections to (l ) prohibit Mr. Taylor, a classification officer at Graceville Correctional Institution,

from handling Mr. Persinger’s legal mail, and (2) transfer him out of the Department of Corrections

to a county jail in either Hillsborough County or Pasco County. “[T]he oniy relief that can be gained
in a habeas action is an immediate or speedier release from custody. Therefore, aside from release,
injunctive or declaratory relief is unavailable in a habeas action.” Howard v. Haley, 2001 WL
303534 at *2 (S.D. Ala. Mar. 8, 2001). Accordingly, Mr. Persinger’s request for injunctive relief
in this habeas action will be denied.l v
IV. Petition for Writ of Mandamus (Dkt. 49)

l\/lr. Persinger moves the court to issue a writ of mandamus against itself and render a
decision on his amended habeas petition. This court cannot issue a writ of mandamus against itself.
See, e.g., Schendel v. Dir., TDCJ-CID, 2018 WL 4956817, at *2 (E.D. Tex. Aug. 27, 2018),`rep0rt
and recommendation adopted, 201 8 WL 4951992 (E.D. Tex. Oct. l l, 201 S) (_concluding that “wlien
directed against a judicial officer, a writ of mandamus is used to confine an inferior court _to a lawful
exercise of its prescribed jurisdiction or tc compel it to exercise its authority when it has a r"‘ty to
do so” and that the district court lacked “the authority to issue a writ ofmandamus against one of its
own judicial officers.”) (citations omitted). Accordingly, his petition fora writ of mandamus will

be denied.

1

 

1Even if the court had authority m this case to grant injunctive relief, Mr Persinger s request to

prohibit Mr. Taylor from processing his mail would be moot because 1\/11'.P`ersirg“r is ro longer incarcer ated at

Graceville Correctional.- §nstitution See A/c:'<innon v. Ta[ladega County, Ala, 745 F. 2d? 360, 1363 (~l lth Cir 1984)
(“The general rule is that a prisoner’ s transfer or release from` jail moots his individ 'al 1a11_n for declaratory and
injunctive relief. ”). Anc`.' ti.' is court does not ha le authority to direc:‘l the Florida Depa.»:ie:i{."of Co ections where to
incarcerate Mr. Persinger. See, e g. Hi zcks v Ba:.'!e, 2007 WL 2746660, at *2 (l\/i. _D." ua_. S,ept.- 18 2 07) (“The matter
of where to house prisoners is at the sole d: scretio.n of prison officials, and this Co\.‘rt does net have ije_-;\e:' authority to
dictate where or how inmates are housed, so long as the place of incarceration is within the na!anieters fthe Constitution
and other federai' 1aw. ”) '

 

 

V. Motion to Stril§e`-Amended Rep‘ly (Dkt.`50); _Motion to Withdraw Mdtion to_Stri!_ce ,(Dkt.'.SZ)

v l\/Iistal<enly believing that his amended reply was a.pleading' filed byl Respon’dentwithout
leave of court, Mr. Persinger filed a motion to strike`the amended reply (Dkt. 50). After realizing
his mistake, he moved to withdraw the motion to strike (Dkt. 52). Accordingly, the motion to
withdraw will be granted, and the motion to strike denied as moot.

VI. Motion to Delete Claims and Grounds from Petition; Motion for Judgement on Ground
Three (Dkt. 57); Motion to Amend Petition Dismissing Claims (Dkt. 59)

Mr. Persinger’s amended habeas petition alleges four grounds for relief (see Dkt. 19). He
now moves the court tc dismiss Grounds 0ne, Two,`and Four of the amended petition and grant him
relief under Ground Three. The motion will be granted solely to the extent that Grounds One, 'l`wo,
and Four will be dismissed To the extent Mr. Persinger requests a judgment in his favor at this time
under Ground Three, the motion will be denied without prejudice to a finai_;disposition of his habeas
petition on full review. l

VII. Motion to Compel Action Taken by Court (Dkt. 60); Motion to Coi_mpei Summary Review .
and Decision on Petitioner’ s Petition, Ground Three (Dkt 63)

Mr. Persinger moves the court to issue a ruling on his pending mgtions and Ground Three
of his amended petition. These motions will be granted to the extent that the court has hereinruled
on Mr. Persinger’s other pending motions, and a decision on Ground Three of the amended petition
will be forthcoming once the court has completed its revie.W`.

Accordingly, it is ORDERED that Mr. Persinger’s:

l . Obj ection and-Reques_t_for Furt`ner- Consideration for Ruli;t;g and jecsion on Betition (Dkt.
43)is~DENIED. 14 r. - ` -. ' , l . .

2. Motion to Compel _Summary Ruling i_n Favor of the Petitioner (Dkt. 44) is DENIED

without prejudice to a final disposition of his amended habeas petition on full review.
1 3. l\/Iotions for Injunctive Order and Relief (Dkts. 47 and 51) are DENIED.

4. Petition for Writ of Mandamus (Dkt. 49) is DENIED.

5. Motion to Withdraw Motion to Strike (Dkt. 52) is GRANTED.

6. Motion to Stril<e Amended Reply (Dkt. 50) is DENIED as moot.

7. Motion to Delete Claims and Grounds from Petition; Motio_n for Judgement on Ground
Three (Dkt. 57), and Motion to Amend Petition Dismissing Claims (Dkt. 59) are GRANTED solely
to the extent that Grounds One, Two, and Four of the amended petition (see Dkt. 19) are
DISMISSED with prejudice The motions are otherwise DENIED.

8. Motiori to Compel Action Takeri by Court (Dkt. 60), and l`\/lc.‘;f.on to Compel Summary

Review and Decisicn on Petitioner’s Petition, Ground Tln'ee (Dl<t 63) are GRANTED as set forth

w

 

abovc.
DONE and ORDERED on Novernber / , 2018.
wiLLiAM F. JUNG
United States District .iudge
SA: sfc
Copics to:

Pro se Petitioner
Counsel of Record

